DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the agitator comprising at least two blades” in lines 6-7.  Claim 1 also recites the limitation “an agitator, comprising a central shaft and at least one blade attached to the central shaft” in line 4.  It is unclear if the claims include the embodiment of the agitator having only one blade or if the agitator must necessarily have at least two blades.  For purposes of examination Examiner interprets the claim to require the agitator comprising at least two blades.
Claim 1 recites the limitation “each lattice structure comprising a frame with bars reaching from one side of the frame towards a different side” in lines 8-9.  It is unclear what structure “a different side” is associated with.  For purposes of examination Examiner interprets the claim to recite “each lattice structure comprising a frame with bars reaching from one side of the frame towards a different side of the frame.”
Claim 7 recites the limitation “at least 15 grams of powder” in line 2.  It is unclear if this refers to “a powder” recited in Claim 1, line 2 or to an entirely different powder.  For purposes of examination Examiner interprets the claim to refer to the same powder.
Claim 8 recites the limitation “the insert” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Clarification is required.
Claims 3-6 and 9 are rejected as being dependent on a rejected base claim.

Allowable Subject Matter
Claims 1 and 3-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Iotti US 2016/0214787 in view of Hentzel et al. US 2016/0244237 and Baldo US 2015/0203285, does not disclose or reasonably suggest a capsule comprising an agitator comprising a central shaft and at least two blades attached to the central shaft wherein the at least two blades differ from each other in shape wherein the at least two blades have differing lattice structure, each lattice structure comprising a frame with bars reaching from one side of the frame towards a different side of the frame.  Instead, the blade of Iotti does not have a lattice structure comprising a frame with bars reaching from one side of the frame towards a different side of the frame.
Additionally, Tomassini et al. WO 2015/170358 discloses a capsule comprising a lattice structure comprising a frame with bars reaching from one side of the frame towards a different side of the frame (‘358, FIGS. 16-20).  However, the lattice structure of Tomassini et al. is not being used as an agitator configured to pierce or cut an inner membrane.

    PNG
    media_image1.png
    808
    1313
    media_image1.png
    Greyscale


Furthermore, Edwards et al. US 2009/0223386 discloses a container comprising an agitator comprising a central shaft and at least one blade (mixing member 26) attached to the central shaft wherein the at least one blade (mixing member 26) has a lattice structure comprising a frame with bars reaching from one side of the frame towards a different side of the frame (‘386, FIG. 5) (‘386, Paragraph [0036]).  However, the container of Edwards et al. is not used as a capsule used to prepare a beverage.  Additionally, the at least two blades of Edwards et al. do not differ from each other in shape.

    PNG
    media_image2.png
    822
    958
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s arguments, filed September 16, 2021, with respect to the rejection(s) of Claims 1 and 3-9 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 USC 112(b) in view of the amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.